DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on April 3, 2020, is for a reissue examination for United States Patent Number US 10,386,807 B2, which was issued to Hagins et al. (hereinafter “the ‘807 Patent”).  The application 15/357,433 (hereinafter “the ‘433 Application”) for the ‘807 Patent was filed on November 21, 2016, which is a continuation of the application 13/838,687 filed on March 15, 2013 (patented US 9,529,344 B1); thus, the instant reissue application is not being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on June 27, 2022.
Original claims 1-8 have been amended, and original claims 9-19 have been canceled; and new claims 20-51 have been added since the instant reissue application was filed.  Currently, the claims 1-8 and 20-51 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
In the claim 1, it recites (i) “an automation application ... configured to execute in response to the receipt of a normalized event message from a source device and to issue a normalized command in response to the normalized event message,” (ii) “the first device-type handler configured to receive the normalized command and to generate a device specific command to a target device that is one of the one or more devices paired with the hub,” and (iii) “device-type handlers configured to translate between device-specific messages and normalized messages for communicating with the target device”.  The claim limitations (i), (ii), and (iii) foregoing do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations use generic placeholders “application” and “handler” that are coupled with functional languages without reciting sufficient structures or acts to perform the recited functions, respectively, and the generic placeholders are not preceded by a structural modifier, but a mere function “automation” preceding “application” and a mere function “device-type” preceding “handler”.
As shown in the above, the claim 1 does not recite any structure connected to the “automation application” and the “device-type handler,” which are not sufficient for performing the recited functions; thus the “automation application,” the “device-type handler,” and claim language recited in the claim 1 foregoing do not convey to a person skilled in the art enough structure.  In other words, the description in the claim 1 of the automation application’s operation and the device-type handler’s operation does nothing to define an automation application and a device-type handler as structure, and also the reissue application does not fully develop how the automation application and the device-type handler could perform the claimed functions.
Because these claim limitations foregoing are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structures or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘807 Patent, the Examiner finds a disclosure regarding the corresponding structure or acts to perform the claimed functions of the “automation application” and “device-type handler” that is a collection of event-handling software components of web-based device automation system (See the specification of the ‘807 Patent at col. 4, lines 16-27 and col. 14, lines 7-10).
Therefore, the sufficient acts for performing the claimed functions of the elements “automation application” and “device-type handler” are shown as algorithm in Fig. 5 and as a logical block diagram in Fig. 9 (See the ‘807 Patent, col. 9, line 25 through col.10, line 55 and col. 14, line 58 through col.16, line 11).
If the reissue applicant does not intend to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitations to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure or acts to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
In the claims 1, 4-8, and 36, they respectively recite “memory is [further] configured to provide the processor with instructions”.  And, the claim 36 recites “memory configured to store instructions”. These claim limitations do not use the word “means,” but are nonetheless not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations recite sufficient structure (i.e., memory) to entirely perform the recited function (i.e., not only storing instructions but also providing instructions to processor).
Because these claim limitations are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Nevertheless, the claims 1 and 4-8 recite “processor to: <a plurality of limitations for performing various functions>”.  The claim limitations for performing various functions do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations for performing various functions use generic placeholder “processor” that is coupled with functional languages without reciting sufficient structures or acts to perform the recited various functions, respectively, and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations for performing various functions are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structures or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘807 Patent, the Examiner finds a disclosure regarding the corresponding acts to perform the claimed functions of the “processor” that is a device-type handler method and processing of incoming normalized commands in the web-based device automation system (See the ‘807 Patent, col. 9, line 25 through col.10, line 55, col. 14, line 58 through col.16, line 11, and col. 17, lines 3-20).
Therefore, the sufficient acts for performing the claimed functions of the element “processor” are shown as algorithm as a logical block diagram in Fig. 9 and as a flow chart of operating sequence for processing incoming commands in Fig. 11.
If the reissue applicant does not intend to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitations to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure or acts to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
In the claims 20 and 36, they respectively recite “the first and second translation components are configured to translate to and from a first protocol”.  This claim limitation does not use the word “means,” but is nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation uses generic placeholder “component” that is coupled with functional languages without reciting sufficient structures or acts to perform the recited function, and the generic placeholder is not preceded by a structural modifier, but a mere function “first and second translation” preceding “components”.
As shown in the above, the claims 20 and 36 do not recite any structure connected to the “first and second translation components,” which is not sufficient for performing the recited function.  Thus, the “first and second translation components” and claim language recited in the respective claims 20 and 36 foregoing do not convey to a person skilled in the art enough structure because the description in the respective claims 20 and 36 of the first and second translation components’ operation does nothing to define first and second translation components as structure, and also the reissue application does not fully develop how the first and second translation components could perform the claimed function.
Because this claim limitation foregoing is being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, it is being interpreted to cover the corresponding structure or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘807 Patent, the Examiner finds a disclosure regarding the corresponding structure or acts to perform the claimed function of the “first and second translation components” that is software components that act as a translator between a device and an automation application that makes use of the device (See the specification of the ‘807 Patent at col. 14, lines 7-10).
Therefore, the sufficient acts for performing the claimed function of the element “first and second translation components” is shown as algorithm in Figs. 11(a) and 11(b) and as a device-type handler 660 in Fig. 9 (See the ‘807 Patent, col. 13, lines 2-16 and col. 14, line 58 through col.16, line 11).
If the reissue applicant does not intend to have this limitation interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure or acts to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.
In the claims 36, 37, 39-42, 44, 45, and 47-51, they respectively recite “at least one processor configured to execute the instructions”.  This claim limitation does not use the word “means,” but is nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation uses generic placeholder “processor” that is coupled with functional languages without reciting sufficient structures or acts to perform the recited function, and the generic placeholder is not preceded by a structural modifier, but a mere term “at least one” preceding “processor”.
As shown in the above, the claims 36, 37, 39-42, 44, 45, and 47-51 do not recite any structure connected to the “at least one processor,” which is not sufficient for performing the recited function; thus, the “at least one processor” and claim language recited in the claims 36, 37, 39-42, 44, 45, and 47-51 foregoing do not convey to a person skilled in the art enough structure.  In other words, the description in the respective claims 36, 37, 39-42, 44, 45, and 47-51 of the at least one processor’s operation does nothing to define at least one processor as structure, and also the reissue application does not fully develop how the at least one processor could perform the claimed function.
Because this claim limitation foregoing is being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, it is being interpreted to cover the corresponding structure or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘807 Patent, the Examiner finds a disclosure regarding the corresponding structure or acts to perform the claimed function of the “at least one processor” that is referring to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions (See the specification of the ‘807 Patent at col. 2, lines 14-16).
Therefore, the sufficient structure to perform the claimed function of the element “at least one processor” is shown as a processor 750 in Fig. 10(a) (See the ‘807 Patent, col. 16, lines 13-28).
If the reissue applicant does not intend to have this limitation interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure or acts to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 4 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 4 recites the limitation “the automation system as recited in claim 3, wherein the normalized event message is received from the source device via the second event handler and a second hub paired with the source device” in lines 1-3, i.e., (i) the normalized event message is received from the source device via the second event handler (See claims 1 and 4), (ii) a hub paired with the second device, which is a particular one of said one or more devices, because the claimed invention “automation system” is for providing automatic control of said one or more devices (See claim 1) and the hub is paired with said one or more devices, and a second hub is also paired with the particular source device (See claim 4).
However, the specification does not disclose this limitation because the normalized event message from the particular source device among the one or more devices paired with the hub via the second event handler installed on the central server is not received via both the hub and the second hub in light of the specification, but via either the hub paired with said particular source device or the second hub paired with said particular source device (See claims 1, 3, and 4).
The specification only discloses that a central server may receive a normalized event message from a source device via a hub paired with said source device, but it does not receive the normalized event message from said source device via another hub paired with said source device at the same time such as the invention claimed in the claim 4 because a particular source device among one or more devices paired with a hub via an event handler installed on a central server cannot be paired with other multiple hubs at the same time, but paired with a single hub in light of the specification (See the specification of the ‘807 Patent, col. 3, lines 25-33).
Claim Rejections - 35 U.S.C. § 251
Claim 4 is rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 7 in this Office action.
Claims 20-51 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In this case, it is noted that the claims 20-51 are improperly broadened by recapture of subject matters, which were surrendered during the prosecution of the original application1 of the ‘807 Patent.
First, the Examiner determines that the reissue claims 20-51 are broader in scope than the patented claims because the reissue applicant deletes and/or omits, at least, the limitation “generating, using the device-type handler installed at the node, a device-specific command based on the normalized command” from the claims of the ‘807 Patent.
Second, the Examiner determines that the broader aspects of the reissue claims 20-51 relate to the limitation “generating, using the device-type handler installed at the central server (i.e., node), a device-specific command based on the normalized command,” which was surrendered during the prosecution of the original application 13/838,687, which is included in the ‘807 Patent family’s entire prosecution history.  Actually, said limitation was introduced during the prosecution of the original application 13/838,687 for the purpose of making the claims patentable over a rejection or objection made in said original application (See the application 13/838,687, the Applicant’s amendment/response filed on 2/18/2016).
Furthermore, the applicant made arguments on the record that said limitation was added to obviate the claims rejection (See the application 13/838,687, the Applicant’s remarks at pages 8-9 of the response filed on 2/18/2016).  Thus, it establishes the omitted limitation relating to subject matter previously surrendered (See MPEP § 1412.02).
Third, the Examiner determines that the reissue claims 20-51 are not materially narrowed in other respects.
Therefore, the narrow scope of the claims in the ‘807 Patent is not an error within the meaning of 35 U.S.C. § 251, and the broader scope of claim subject matter surrendered in the original application 13/838,687, which is included in the ‘807 Patent family’s entire prosecution history cannot be recaptured by the filing of the present reissue application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1-8 and 20-51 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Adamson et al. [US 2008/0069121 A1; hereinafter “Adamson”] in view of Daugherty et al. [US 2004/0039459 A1; hereinafter “Daugherty”].
Referring to claims 1 and 2, Adamson2 discloses an automation system for providing automatic control of one or more devices in an environment (i.e., system for control of appliances within a home environment; See ¶ [0001]), the automation system comprising:
a first node (i.e., gateway 150 of Fig. 3) that is one of a central server and a hub paired with the one or more devices (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the hub (i.e., gateway 150 of Fig. 3); and
a second node (i.e., remote server 50 of Fig. 3) that is another one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3), wherein
the first node (i.e., said gateway) comprises:
a processor (i.e., CPU 401 of Fig. 9); and
a memory (i.e., non-volatile memory 402 and volatile memory 403 in Fig. 9) coupled with the processor (i.e., coupled with said CPU via bus 405 in Fig. 9; See ¶ [0050]) and storing:
an automation application3 (i.e., Event Handler 162 in Figs. 3 and 5-7) installed on the first node (i.e., installed on said gateway; See ¶ [0025]) and configured
to execute in response to the receipt of a normalized event message (i.e., HUCL Device Events) from a source device (e.g., a thermostat reaching a particular temperature; See ¶¶ [0041]-[0042]) and
to issue a normalized command (i.e., command) in response to the normalized event message (See ¶ [0046]).
Adamson does not expressly teach a first device-type handler installed on the first node, the first device-type handler configured to receive the normalized command and to generate a device specific command to a target device that is one of the one or more devices paired with the hub; and wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: receive the normalized event message, the normalized event message received from the source device via a second event handler installed on the first node and associated with the source device, the normalized event message being generated based on a device-specific message from the source device; in response to the normalized event message, execute the automation application on the first node to cause the automation application to issue the normalized command in response to the normalized event message; use the first device-type handler installed at the first node, to generate the device-specific command based on the normalized command; and send the device-specific command to the target device, wherein both the hub and the central server include device-type handlers configured to translate between device-specific messages and normalized messages for communicating with the target device.
Daugherty discloses a node (i.e., monitoring and control station 30 in Fig. 2) arranged for use in an automation system (i.e., home automation) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See ¶¶ [0017]-[0019]) in an environment (See Fig. 1, Abstract, and ¶ [0001]), the node (i.e., said monitoring and control station) comprising:
a processor (i.e., processor 130 of Fig. 2); and
a memory (i.e., household specific storage memory module 140 in Fig. 2) coupled with the processor (i.e., said household specific storage memory module are coupled with said processor through bus 137 in Fig. 2; See ¶ [0023]) and storing:
an automation application (i.e., monitoring and control software; See ¶ [0023]) installed on the node (i.e., installed within said household specific storage memory module on said monitoring and control station; See ¶ [0027]) and configured
to execute in response to the receipt of a normalized event message (i.e., normalized signal) from a source device (e.g., motion detector 40 in Fig. 3) and
to issue a normalized command (i.e., generic control signal) in response to the normalized event message (See Steps 402-408 in Fig. 4; See ¶¶ [0030]-[0032]); and
a first device-type handler (e.g., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., installed on said monitoring and control station as a software module; See ¶ [0026]), the first device-type handler (i.e., said translation layer module TLM1) configured
to receive the normalized command (i.e., said generic control signal) and
to generate a device specific command (i.e., device specific signal) to a target device (e.g., light source 112 in Fig. 1; See ¶ [0032]) that is one of the one or more devices (i.e., one of said electrically powered devices) paired with a hub (i.e., said light source paired with a monitoring and control station 200 via node abstract layer NAL 150 in Fig. 3; See ¶ [0018] and ¶ [0027]); and
wherein the memory (i.e., said household specific storage memory module) is configured to provide the processor with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
receive the normalized event message (i.e., said normalized signal; See Step 406 in Fig. 4 and ¶ [0031]),
the normalized event message (i.e., said normalized signal) received from the source device (i.e.., said motion detector) via a second event handler installed on the node (i.e., node abstract layer NAL 150, which is a software module installed in monitoring and control system 200 in Fig. 3) and associated with the source device (i.e., said motion detector is associated with said NAL in Fig. 3),
the normalized event message (i.e., said normalized signal) being generated based on a device-specific message (i.e., manufacturer specific signal) from the source device (i.e., motion detect signal “True” or “False” from said motion detector 42 in Fig. 3; See ¶¶ [0025]-[0026] and ¶ [0030]),
in response to the normalized event message (i.e., said normalized signal), execute the automation application on the node (i.e., executing said monitoring and control software) to cause the automation application to issue a normalized command (i.e., issuing a generic control signal) in response to the normalized event message (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
use the first device-type handler (i.e., said translation layer module TLM1) installed at the node, to generate the device-specific command (i.e., said device specific signal) based on the normalized command (See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]); and
send the device-specific command (i.e., said device specific signal) to the target device (i.e., said light source 112 in Fig. 1; See Step 410 in Fig. 4 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said node (i.e., monitoring and control station), as disclosed by Daugherty, in said first node (i.e., gateway) and said second node (i.e., remote server), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010]).

Referring to claim 5, Daugherty teaches that the memory (i.e., household specific storage memory module 140 in Fig. 2) is further configured to provide the processor (i.e., processor 130 of Fig. 2) with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
obtain identifying information (i.e., manufacturer specific operating representations) associated with the one or more devices paired with the hub (i.e., electrically powered devices coupled with TLM and connector module 142 in Figs. 1-3; See ¶ [0026]); and
determine using the identifying information (i.e., said manufacturer specific operating representations) device-type handlers (i.e., translation layer module) to use with each of the one or more devices (i.e., selecting a corresponding translation layer module from TLM1 12a, TLM2 14a, and TLM3 16a in Fig. 3).

Referring to claim 6, Daugherty teaches that the memory (i.e., household specific storage memory module 140 in Fig. 2) is further configured to provide the processor (i.e., processor 130 of Fig. 2) with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
determine a set of devices (i.e., a set of motion detectors 40, 42, and 44 on structure 10 in Figs. 1 and 3; See ¶ [0025]) being paired with a hub (i.e., connector module 142 in Fig. 2 paired with said set of motion detectors; See Fig. 5 and ¶¶ [0034]-[0035]);
determine a set of device-type handlers (i.e., a set of translation layer modules TLM1 12a, TLM2 14a, and TLM3 16a in Fig. 3) to use with the set of devices (i.e., with said set of motion detectors; See ¶ [0026]); and
install the set of device-type handlers at the hub (i.e., said set of translation layer modules installed on universal monitoring and control system 200 in Fig. 3; See ¶¶ [0027]-[0029]).

Referring to claim 7, Daugherty teaches that the memory (i.e., household specific storage memory module 140 in Fig. 2) is further configured to provide the processor (i.e., processor 130 of Fig. 2) with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
determine a set of devices (i.e., a set of motion detectors 40, 42, and 44 on structure 10 in Figs. 1 and 3; See ¶ [0025]) being paired with a hub (i.e., connector module 142 in Fig. 2 paired with said set of motion detectors; See Fig. 5 and ¶¶ [0034]-[0035]);
determine a set of device-type handlers (i.e., a set of translation layer modules TLM1 12a, TLM2 14a, and TLM3 16a in Fig. 3) to use with the set of devices (i.e., with said set of motion detectors; See ¶ [0026]); and
install a second device-type handler (e.g., translation layer module TLM2 14a of Fig. 3) from the set of device-type handlers at the hub (i.e., said set of translation layer modules TLM1~TLM3) when a second automation application (e.g., monitoring and control software having node abstract layer NAL 150, which is connected on bus 243 in Fig. 5) is installed at the hub to be executed on the hub to control or monitor a first device (e.g., motion detector 42 in Fig. 3), the first device-type handler (i.e., said translation layer module TLM2) being associated with the first device (See Fig. 3 and ¶ [0034]).

Referring to claim 8, Daugherty teaches that the memory (i.e., household specific storage memory module 140 in Fig. 2) is further configured to provide the processor (i.e., processor 130 of Fig. 2) with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
install the automation application (i.e., monitoring and control software having node abstract layer NAL 150, which is a software module, in Fig. 3) on the central server (i.e., said monitoring and control station for use in a home automation being a central server for providing automatic control of electrically powered devices in Fig. 1; See ¶ [0027]).

Referring to claims 1 and 3, Adamson discloses an automation system for providing automatic control of one or more devices in an environment (i.e., system for control of appliances within a home environment; See ¶ [0001]), the automation system comprising:
a first node (i.e., remote server 50 of Fig. 3) that is one of a central server and a hub paired with the one or more devices (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the central server (i.e., remote server 50 of Fig. 3); and
a second node (i.e., gateway 150 of Fig. 3) that is an other one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3).
Adamson does not expressly teach that the first node comprises: a processor; and a memory coupled with the processor and storing: an automation application installed on the first node and configured to execute in response to the receipt of a normalized event message from a source device and to issue a normalized command in response to the normalized event message; and a first device-type handler installed on the first node, the first device-type handler configured to receive the normalized command and to generate a device specific command to a target device that is one of the one or more devices paired with the hub; and wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: receive the normalized event message, the normalized event message received from the source device via a second event handler installed on the first node and associated with the source device, the normalized event message being generated based on a device-specific message from the source device; in response to the normalized event message, execute the automation application on the first node to cause the automation application to issue the normalized command in response to the normalized event message; use the first device-type handler installed at the first node, to generate the device-specific command based on the normalized command; and send the device-specific command to the target device, wherein both the hub and the central server include device-type handlers configured to translate between device-specific messages and normalized messages for communicating with the target device.
Daugherty discloses a node (i.e., monitoring and control station 30 in Fig. 2) arranged for use in an automation system (i.e., home automation) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See ¶¶ [0017]-[0019]) in an environment (See Fig. 1, Abstract, and ¶ [0001]), the node (i.e., said monitoring and control station) comprising:
a processor (i.e., processor 130 of Fig. 2); and
a memory (i.e., household specific storage memory module 140 in Fig. 2) coupled with the processor (i.e., said household specific storage memory module are coupled with said processor through bus 137 in Fig. 2; See ¶ [0023]) and storing:
an automation application (i.e., monitoring and control software; See ¶ [0023]) installed on the node (i.e., installed within said household specific storage memory module on said monitoring and control station; See ¶ [0027]) and configured
to execute in response to the receipt of a normalized event message (i.e., normalized signal) from a source device (e.g., motion detector 40 in Fig. 3) and
to issue a normalized command (i.e., generic control signal) in response to the normalized event message (See Steps 402-408 in Fig. 4; See ¶¶ [0030]-[0032]); and
a first device-type handler (e.g., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., installed on said monitoring and control station as a software module; See ¶ [0026]), the first device-type handler (i.e., said translation layer module TLM1) configured
to receive the normalized command (i.e., said generic control signal) and
to generate a device specific command (i.e., device specific signal) to a target device (e.g., light source 112 in Fig. 1; See ¶ [0032]) that is one of the one or more devices (i.e., one of said electrically powered devices) paired with a hub (i.e., said light source paired with a monitoring and control station 200 via node abstract layer NAL 150 in Fig. 3; See ¶ [0018] and ¶ [0027]); and
wherein the memory (i.e., said household specific storage memory module) is configured to provide the processor with instructions (i.e., software module; See ¶¶ [0026]-[0027]) which when executed cause the processor to (See Fig. 4 and ¶¶ [0030]-[0032]):
receive the normalized event message (i.e., said normalized signal; See Step 406 in Fig. 4 and ¶ [0031]),
the normalized event message (i.e., said normalized signal) received from the source device (i.e.., said motion detector) via a second event handler installed on the node (i.e., node abstract layer NAL 150, which is a software module installed in monitoring and control system 200 in Fig. 3) and associated with the source device (i.e., said motion detector is associated with said NAL in Fig. 3),
the normalized event message (i.e., said normalized signal) being generated based on a device-specific message (i.e., manufacturer specific signal) from the source device (i.e., motion detect signal “True” or “False” from said motion detector 42 in Fig. 3; See ¶¶ [0025]-[0026] and ¶ [0030]),
in response to the normalized event message (i.e., said normalized signal), execute the automation application on the node (i.e., executing said monitoring and control software) to cause the automation application to issue a normalized command (i.e., issuing a generic control signal) in response to the normalized event message (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
use the first device-type handler (i.e., said translation layer module TLM1) installed at the node, to generate the device-specific command (i.e., said device specific signal) based on the normalized command (See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]); and
send the device-specific command (i.e., said device specific signal) to the target device (i.e., said light source 112 in Fig. 1; See Step 410 in Fig. 4 and ¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said node (i.e., monitoring and control station), as disclosed by Daugherty, in said first node (i.e., remote server) and said second node (i.e., gateway), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010]).

Referring to claim 4, Daugherty teaches that
the normalized event message (i.e., normalized signal) is received from the source device (i.e., said motion detector 40 in Fig. 3) via the second event handler (i.e., node abstract layer NAL 150, which is a software module, in Fig. 3) and a second hub (i.e., connector module 142 in Fig. 2) paired with the source device (i.e., motion detector 42 in Fig. 3), and
the memory (i.e., household specific storage memory module 140 in Fig. 2) is further configured to provide the processor (i.e., processor 130 of Fig. 2) with instructions which when executed cause the processor to cause the normalized event message (i.e., said normalized signal) to be stored at the central server (See Step 406 in Fig. 4 and ¶ [0031]).

Referring to claims 20 and 22, Adamson discloses a method for providing automatic control of one or more devices in an environment (i.e., method for control of appliances within a home environment; See ¶ [0001]) using a central server (i.e., remote server 50 of Fig. 3) and a hub (i.e., gateway 150 of Fig. 3) that is paired with the one or more devices (i.e., said gateway is paired with devices 20-23 in Fig. 3), the method comprising:
receiving, at a first node (i.e., remote server 50 of Fig. 3), a status message (i.e., requested information about target device; See ¶ [0039]) of a source device (i.e., target device among said devices 20-23 in Fig. 3) that is one of the one or more devices (i.e., one of said remote server and said gateway paired with said devices);
based on the status message being received (i.e., based on said requested information), obtaining, using an automation application (i.e., application 130 in Fig. 3; See ¶ [0051]) that is installed on the first node (i.e., said application is installed on said remote server; See Figs. 3, 6, 7 and ¶ [0035]), a first command (i.e., command message) for the source device (i.e., directly communicating with devices 20-23 of Fig. 3, 6, 7; See ¶ [0047] and ¶ [0053]);
the first node (i.e., said remote server) is one of the central server and the hub (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the central server (i.e., said remote server);
a second node (i.e., gateway 150 of Fig. 3) that is an other one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3), and wherein the first command (i.e., said command message) is generated by the first node or the second node (i.e., generated by remote application 130 in said remote server 160 in Fig. 3; See ¶ [0047]).
Adamson does not expressly teach the method further comprising: translating, using a first translation component installed on the first node, the obtained first command to a second command for communicating with the source device, wherein the first command is a normalized command and the second command is a device-specific command; and sending, toward the source device, the second command to which the obtained first command is translated, wherein a second translation component is installed on the second node for communicating with the source device, and the first and second translation components are configured to translate to and from a first protocol.
Daugherty discloses a method (i.e., method for universally monitoring and controlling a plurality of devices) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See ¶¶ [0017]-[0019]) in an environment (See Fig. 1, Abstract, and ¶ [0001]) using a central server (i.e., system integrator 300 of Fig. 5) and a hub (i.e., monitoring and control station 30 of Fig. 2) that is paired with the one or more devices (i.e., said electrically powered devices), the method comprising:
receiving, at a node (i.e., monitoring and control station having node abstract layer NAL 150, which is connected on bus 143 in Fig. 5; See ¶ [0028]), a status message (i.e., normalized signal) of a source device (e.g., motion detector 40 among three motion detectors 40, 42, 44 and light sources 112, 114, 116 in Fig. 1; See ¶ [0009]) that is one of the one or more devices (See Step 406 in Fig. 4 and ¶ [0031]);
based on the status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtaining, using an automation application (i.e., monitoring and control software; See ¶ [0023]) that is installed on the node (i.e., installed on said monitoring and control station; See ¶ [0027]), a first command (i.e., issuing a generic control signal) for the source device (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translating, using a first translation component (i.e., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., installed on said monitoring and control station), the obtained first command (i.e., said generic control signal) to a second command (i.e., device specific signal) for communicating with the source device (e.g., light source 112 among three motion detectors 40, 42, 44 and light sources 112, 114, 116 in Fig. 1; See Step 408 in Fig. 4), wherein the first command is a normalized command and the second command is a device-specific command (i.e., the first command is a generic control signal and the second command is a manufacturer specific signal; See  ¶ [0032]); and
sending, toward the source device (i.e., any one of said electrically powered devices), the second command (i.e., said device specific signal) to which the obtained first command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]),
wherein a second translation component (e.g., translation layer module TLM2 14a in Fig. 3) is installed on the node for communicating with the source device (e.g., monitoring and control station having node abstract layer NAL 150, which is connected on bus 243 in Fig. 5), and the first and second translation components are configured to translate to and from a first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]),
wherein the first command (i.e., said generic control signal) is generated by the node (i.e., generated by said monitoring and control station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said method for the node (i.e., method for universally monitoring and controlling a plurality of devices), as disclosed by Daugherty, in said method for said first node (i.e., remote server) and said second node (i.e., gateway), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010]).

Referring to claim 21, Daugherty teaches that the receiving the status message (i.e., receiving normalized signal) comprises
translating, using the first translation component (i.e., translation layer module TLM1 12a of Fig. 3) installed on the first node (i.e., monitoring and control station 30 in Fig. 2 employing NAL 150, which is connected on bus 143 in Fig. 5), the status message (i.e., said receiving normalized signal; See Step 404 in Fig. 4 and ¶ [0030]).

Referring to claim 23, Daugherty teaches that the sending comprises
sending the second command to the source device (i.e., any one of said electrically powered devices) through the hub (i.e., transmitting device specific signal to device in Step 410 through said monitoring and control station in Figs. 4 and 5; See Steps 406-408 in Fig. 4 and ¶ [0023]).

Referring to claim 24, Daugherty teaches that the translating comprises
translating, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the first command (i.e., generic control signal) to the second command of the first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]).

Referring to claim 25, Daugherty teaches that the receiving comprises
receiving the status message from the source device (i.e., any one of said electrically powered devices) through the hub (i.e., receiving normalized signal in Step 406 through said monitoring and control station in Figs. 4 and 5; See ¶ [0023] and ¶ [0031]).

Referring to claim 26, Daugherty teaches that the receiving comprises
translating, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the status message of the first protocol (i.e., translating from manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]).

Referring to claim 33, Daugherty teaches that the obtaining (i.e., issuing a generic control signal) comprises
receiving, at the first node (i.e., monitoring and control station 30 in Fig. 2 employing NAL 150, which is connected on bus 143 in Fig. 5), another status message (i.e., normalized signal) of another source device that is not paired to the hub (e.g., motion detector 42 of Fig. 3 located in structure 210 of Fig. 5);
based on the other status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtaining, using the automation application that is installed on the first node (i.e., monitoring and control software installed on said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), a third command for the other source device (i.e., issuing the generic control signal for said other motion detector 42 of Fig. 3 located in structure 210 of Fig. 5; in fact receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translating, using the translation component (e.g., translation layer module TLM3 16a of Fig. 3) installed on the first node (i.e., said monitoring and control station having node abstract layer NAL, which is connected on bus 143 in Fig. 5), the obtained third command (i.e., said generic control signal for said home module) to a fourth command (i.e., device specific signal) for communicating with the other source device (i.e., said motion detector located in structure 210 of Fig. 5; See Step 408 in Fig. 4 and ¶ [0032]); and
sending, toward the other source device (i.e., said motion detector located in structure 210 of Fig. 5), the fourth command (i.e., said device specific signal) to which the obtained third command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]).

Referring to claim 34, Daugherty teaches that the sending the fourth command (i.e., device specific signal) comprises
sending the fourth command to the other source device directly (i.e., sending device specific signal to motion detector 42 of Fig. 3 located in structure 210 of Fig. 5 without passing monitoring and control station 30 in Fig. 2). 

Referring to claim 35, Daugherty teaches that the sending the fourth command (i.e., device specific signal) comprises
sending the fourth command to the other source device through another hub to which the other source device is paired (e.g., sending device specific signal to other devices on structure 310 through said monitoring and control station having node abstract layer NAL, which is connected on bus 243 in Fig. 5).

Referring to claims 20 and 27, Adamson discloses a method for providing automatic control of one or more devices in an environment (i.e., method for control of appliances within a home environment; See ¶ [0001]) using a central server (i.e., remote server 50 of Fig. 3) and a hub (i.e., gateway 150 of Fig. 3) that is paired with the one or more devices (i.e., said gateway is paired with devices 20-23 in Fig. 3), the method comprising:
receiving, at a first node (i.e., gateway 150 of Fig. 3), a status message (i.e., HUCL Device Events) of a source device (e.g., a thermostat reaching a particular temperature; See ¶¶ [0041]-[0042]) that is one of the one or more devices (i.e., one of said remote server and said gateway paired with said devices);
based on the status message being received (i.e., based on said HUCL Device Events), obtaining, using an automation application (i.e., Event Handler 162 in Figs. 3 and 5-7) that is installed on the first node (i.e., installed on said gateway; See ¶ [0025]), a first command (i.e., command) for the source device (See ¶ [0046]);
the first node (i.e., said remote server) is one of the central server and the hub (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the hub (i.e., said gateway);
a second node (i.e., gateway 150 of Fig. 3) that is an other one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3), and wherein the first command (i.e., said command) is generated by the first node or the second node (i.e., generated by said gateway150 in Fig. 3; See ¶ [0046]).
Adamson does not expressly teach the method further comprising: translating, using a first translation component installed on the first node, the obtained first command to a second command for communicating with the source device, wherein the first command is a normalized command and the second command is a device-specific command; and sending, toward the source device, the second command to which the obtained first command is translated, wherein a second translation component is installed on the second node for communicating with the source device, and the first and second translation components are configured to translate to and from a first protocol.
Daugherty discloses a method (i.e., method for universally monitoring and controlling a plurality of devices) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See ¶¶ [0017]-[0019]) in an environment (See Fig. 1, Abstract, and ¶ [0001]) using a central server (i.e., system integrator 300 of Fig. 5) and a hub (i.e., monitoring and control station 30 of Fig. 2) that is paired with the one or more devices (i.e., said electrically powered devices), the method comprising:
receiving, at a node (i.e., monitoring and control station having node abstract layer NAL 150, which is connected on bus 143 in Fig. 5; See ¶ [0028]), a status message (i.e., normalized signal) of a source device (e.g., motion detector 40 among three motion detectors 40, 42, 44 and light sources 112, 114, 116 in Fig. 1; See ¶ [0009]) that is one of the one or more devices (See Step 406 in Fig. 4 and ¶ [0031]);
based on the status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtaining, using an automation application (i.e., monitoring and control software; See ¶ [0023]) that is installed on the node (i.e., installed on said monitoring and control station; See ¶ [0027]), a first command (i.e., issuing a generic control signal) for the source device (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translating, using a first translation component (i.e., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., installed on said monitoring and control station), the obtained first command (i.e., said generic control signal) to a second command (i.e., device specific signal) for communicating with the source device (e.g., light source 112 among three motion detectors 40, 42, 44 and light sources 112, 114, 116 in Fig. 1; See Step 408 in Fig. 4), wherein the first command is a normalized command and the second command is a device-specific command (i.e., the first command is a generic control signal and the second command is a manufacturer specific signal; See  ¶ [0032]); and
sending, toward the source device (i.e., any one of said electrically powered devices), the second command (i.e., said device specific signal) to which the obtained first command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]),
wherein a second translation component (e.g., translation layer module TLM2 14a in Fig. 3) is installed on the node for communicating with the source device (e.g., monitoring and control station having node abstract layer NAL 150, which is connected on bus 243 in Fig. 5), and the first and second translation components are configured to translate to and from a first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]),
wherein the first command (i.e., said generic control signal) is generated by the node (i.e., generated by said monitoring and control station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said method for the node (i.e., method for universally monitoring and controlling a plurality of devices), as disclosed by Daugherty, in said method for said first node (i.e., gateway) and said second node (i.e., remote server), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010]).

Referring to claim 28, Daugherty teaches that the obtaining comprises
obtaining the first command (i.e., generic control signal) from the central server (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4 running on node abstract layer NAL 150, which is a software module, of Fig. 3; See ¶ [0031]).

Referring to claim 29, Daugherty teaches that the translating comprises
translating, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the first command (i.e., generic control signal) to the second command of the first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]).

Referring to claim 30, Daugherty teaches that the receiving comprises
the first protocol is a device-specific protocol (i.e., manufacturer’s specific protocol; See ¶ [0029]).

Referring to claim 31, Daugherty teaches that the obtaining comprises
sending the status message (i.e., normalized signal) to the central server (i.e., system integrator 300 of Fig. 5; See Steps 402 and 404 in Fig. 4 and ¶ [0030]).

Referring to claim 32, Daugherty teaches that the sending the status message comprises
translating the received status message from the first protocol (i.e., converting from signal in manufacturer’s specific protocol to normalized signal; See ¶ [0029] and Step 404 in Fig. 4) and
sending the translated status message (i.e., normalized signal) to the central server (i.e., system integrator 300 of Fig. 5; See ¶ [0030]).

Referring to claims 36 and 38, Adamson discloses a system (i.e., system for control of appliances within a home environment; See ¶ [0001]) comprising:
a first node (i.e., remote server 50 of Fig. 3); and
a second node (i.e., gateway 150 of Fig. 3),
wherein the first node (i.e., said remote server) comprises:
the first node (i.e., said central unit) is one of the central server and a hub (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the central server (i.e., remote server 50 of Fig. 3); and 
the second node (i.e., said gateway) that is an other one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3).
Adamson does not expressly teach a memory store instructions; and at least one processor configured to execute the instructions so that one or more devices can provide an intentional functionality; the instructions to control to receive a status message of a source device paired to a hub: based on the status message being received, obtain, using an automation application that is installed on the first node, a first command for the source device; translate, using a first translation component installed on the first node, the obtained first command to a second command for communicating with the source device, wherein the first command is a normalized command and the second command is a device-specific command; and control to send, toward the source device, the second command to which the obtained first command is translated, wherein a second translation component is installed on the second node for communicating control commands with the source device, and the first and second translation components are configured to translate to and from a first protocol, and wherein the first command is generated by the first node or the second node.
Daugherty discloses a node (i.e., monitoring and control station 30 in Fig. 2) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See Abstract, ¶ [0001], ¶¶ [0017]-[0019] and Fig. 1), the node (i.e., said monitoring and control station) comprising:
a memory (i.e., household specific storage memory module 140 in Fig. 2) configured to store instructions (i.e., a portion of the operating code; See ¶ [0023]); and
at least one processor (i.e., processor 130 of Fig. 2) configured to execute the instructions (See ¶ [0023]) to:
control to receive a status message (i.e., normalized signal) of a source device (e.g., motion detector 40 in Fig. 3; See ¶ [0009]) paired to a hub (i.e., said motion detector being paired to NAL 150 of monitoring and control system 200 in Fig. 3; See Step 406 in Fig. 4 and ¶ [0031]);
based on the status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtain, using an automation application (i.e., monitoring and control software; See ¶ [0023]) that is installed on the node (i.e., said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), a first command (i.e., issuing a generic control signal) for the source device (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translate, using a first translation component (e.g., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), the obtained first command (i.e., said generic control signal) to a second command (i.e., device specific signal) for communicating with the source device (e.g., light source 112 in Fig. 1; See Step 408 in Fig. 4), wherein the first command is a normalized command and the second command is a device-specific command (i.e., the first command is a generic control signal and the second command is a manufacturer specific signal; See  ¶ [0032]); and
control to send, toward the source device (i.e., any one of said electrically powered devices), the second command (i.e., said device specific signal) to which the obtained first command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]),
wherein a second translation component (e.g., translation layer module TLM2 14a in Fig. 3) is installed on a second node (e.g., monitoring and control station having node abstract layer NAL 150, which is connected on bus 243 in Fig. 5), and the first and second translation components are configured to translate to and from a first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]),
wherein the first command (i.e., said generic control signal) is generated by the node (i.e., generated by said monitoring and control station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said node (i.e., monitoring and control station), as disclosed by Daugherty, in said first node (i.e., remote server) and said second node (i.e., gateway), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010]).

Referring to claim 37, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to
translate, using the first translation component (i.e., translation layer module TLM1 12a of Fig. 3) installed on the first node (i.e., monitoring and control station 30 in Fig. 2 employing NAL 150, which is connected on bus 143 in Fig. 5), the status message (i.e., said receiving normalized signal; See Step 404 in Fig. 4 and ¶ [0030]).

Referring to claim 39, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to control to
send the second command to the source device (i.e., any one of said electrically powered devices) through the hub (i.e., transmitting device specific signal to device in Step 410 through said monitoring and control station in Figs. 4 and 5; See Steps 406-408 in Fig. 4 and ¶ [0023]).

Referring to claim 40, Daugherty teaches that the translating comprises the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to
translate, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the first command (i.e., generic control signal) to the second command of the first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]).

Referring to claim 41, Daugherty teaches that the receiving comprises the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to control to
receive the status message from the source device (i.e., any one of said electrically powered devices) through the hub (i.e., receiving normalized signal in Step 406 through said monitoring and control station in Figs. 4 and 5; See ¶ [0023] and ¶ [0031]).

Referring to claim 42, Daugherty teaches that the receiving comprises the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to
translate, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the status message of the first protocol (i.e., translating from manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]). 

Referring to claim 49, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to:
control to receive, at the first node (i.e., monitoring and control station 30 in Fig. 2 employing NAL 150, which is connected on bus 143 in Fig. 5), another status message (i.e., normalized signal) of another source device that is not paired to the hub (e.g., motion detector 42 of Fig. 3 located in structure 210 of Fig. 5);
based on the other status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtain, using the automation application that is installed on the first node (i.e., monitoring and control software installed on said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), a third command for the other source device (i.e., issuing the generic control signal for said home module; in fact receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translate, using the translation component (e.g., translation layer module TLM3 16a of Fig. 3) installed on the node (i.e., said monitoring and control station having node abstract layer NAL, which is connected on bus 143 in Fig. 5), the obtained third command (i.e., said generic control signal for said home module) to a fourth command (i.e., device specific signal) for communicating with the other source device (i.e., said motion detector located in structure 210 of Fig. 5; See Step 408 in Fig. 4 and ¶ [0032]); and
control to send, toward the other source device (i.e., said motion detector located in structure 210 of Fig. 5), the fourth command (i.e., said device specific signal) to which the obtained third command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]).

Referring to claim 50, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to control to 
send the fourth command to the other source device directly (i.e., sending device specific signal to motion detector 42 of Fig. 3 located in structure 210 of Fig. 5 without passing monitoring and control station 30 in Fig. 2). 

Referring to claim 51, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to control to
send the fourth command to the other source device through another hub to which the other source device is paired (e.g., sending device specific signal to other devices on structure 310 through said monitoring and control station having node abstract layer NAL, which is connected on bus 243 in Fig. 5).

Referring to claims 36 and 43, Adamson discloses a system (i.e., system for control of appliances within a home environment; See ¶ [0001]) comprising:
a first node (i.e., gateway 150 of Fig. 3) that is one of a central server and a hub paired with the one or more devices (i.e., one of remote server 50 and gateway 150 paired with devices 20-23 in Fig. 3), the first node is the hub (i.e., gateway 150 of Fig. 3); and
a second node (i.e., remote server 50 of Fig. 3) that is an other one of the central server and the hub (i.e., other one of said remote server and said gateway in Fig. 3), wherein
the first node (i.e., said gateway) further comprises:
a memory (i.e., non-volatile memory 402 and volatile memory 403 in Fig. 9)
at least one processor (i.e., CPU 401 of Fig. 9).
Adamson does not expressly teach the memory configured to store instructions; and the at least one processor configured to execute the instructions to: control to receive a status message of a source device paired to a hub: based on the status message being received, obtain, using an automation application that is installed on the first node, a first command for the source device; translate, using a first translation component installed on the first node, the obtained first command to a second command for communicating with the source device, wherein the first command is a normalized command and the second command is a device-specific command; and control to send, toward the source device, the second command to which the obtained first command is translated, wherein a second translation component is installed on the second node for communicating control commands with the source device, and the first and second translation components are configured to translate to and from a first protocol, and wherein the first command is generated by the first node or the second node.
Daugherty discloses a node (i.e., monitoring and control station 30 in Fig. 2) for providing automatic control of one or more devices (i.e., electrically powered devices in Fig. 1; See Abstract, ¶ [0001], ¶¶ [0017]-[0019] and Fig. 1), the node (i.e., said monitoring and control station) comprising:
a memory (i.e., household specific storage memory module 140 in Fig. 2) configured to store instructions (i.e., a portion of the operating code; See ¶ [0023]); and
at least one processor (i.e., processor 130 of Fig. 2) configured to execute the instructions (See ¶ [0023]) to:
control to receive a status message (i.e., normalized signal) of a source device (e.g., motion detector 40 in Fig. 3; See ¶ [0009]) paired to a hub (i.e., said motion detector being paired to NAL 150 of monitoring and control system 200 in Fig. 3; See Step 406 in Fig. 4 and ¶ [0031]);
based on the status message (i.e., said normalized signal) being received (See Step 406 in Fig. 4), obtain, using an automation application (i.e., monitoring and control software; See ¶ [0023]) that is installed on the node (i.e., said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), a first command (i.e., issuing a generic control signal) for the source device (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4; See ¶ [0031]);
translate, using a first translation component (e.g., translation layer module TLM1 12a of Fig. 3) installed on the node (i.e., said monitoring and control station employing NAL, which is connected on bus 143 in Fig. 5), the obtained first command (i.e., said generic control signal) to a second command (i.e., device specific signal) for communicating with the source device (e.g., light source 112 in Fig. 1; See Step 408 in Fig. 4), wherein the first command is a normalized command and the second command is a device-specific command (i.e., the first command is a generic control signal and the second command is a manufacturer specific signal; See  ¶ [0032]); and
control to send, toward the source device (i.e., any one of said electrically powered devices), the second command (i.e., said device specific signal) to which the obtained first command is translated (i.e., transmitting device specific signal to device in Step 410 in Fig. 4; See Steps 406-408 in Fig. 4 and ¶¶ [0031]-[0032]),
wherein a second translation component (e.g., translation layer module TLM2 14a in Fig. 3) is installed on a second node (e.g., monitoring and control station having node abstract layer NAL 150, which is connected on bus 243 in Fig. 5), and the first and second translation components are configured to translate to and from a first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]),
wherein the first command (i.e., said generic control signal) is generated by the node (i.e., generated by said monitoring and control station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said node (i.e., monitoring and control station), as disclosed by Daugherty, in said first node (i.e., gateway) and said second node (i.e., remote server), respectively, as disclosed by Adamson, in order for both the hub (i.e., said gateway) and the central server (i.e., said remote server) to include device-type handlers configured to translate between device-specific messages and normalized messages, for the advantage of providing a universal mechanism that is capable of communicating with and controlling the one or more devices (i.e., a plurality of devices) across a plurality of formats and structures (See Daugherty, ¶¶ [0007]-[0010])..

Referring to claim 44, Daugherty teaches that the obtaining comprises the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to
obtain the first command (i.e., generic control signal) from the central server (i.e., receiving normalized signal and performing corresponding operation in Step 406 in Fig. 4 running on node abstract layer NAL 150, which is a software module, of Fig. 3; See ¶ [0031]).

Referring to claim 45, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to
translate, using the first translation component (i.e., using translation layer module TLM1 12a of Fig. 3), the first command (i.e., generic control signal) to the second command of the first protocol (i.e., translating from normalized signal to manufacturer’s device-specific signal; See ¶¶ [0024]-[0026]).

Referring to claim 46, Daugherty teaches that
the first protocol is a device-specific protocol (i.e., manufacturer’s specific protocol; See ¶ [0029]).

Referring to claim 47, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to execute the instructions to control to
send the status message (i.e., normalized signal) to the central server (i.e., system integrator 300 of Fig. 5; See Steps 402 and 404 in Fig. 4 and ¶ [0030]).

Referring to claim 48, Daugherty teaches that the at least one processor (i.e., processor 130 of Fig. 2) is configured to
execute the instructions to translate the received status message from the first protocol (i.e., converting from signal in manufacturer’s specific protocol to normalized signal; See ¶ [0029] and Step 404 in Fig. 4) and
control to send the translated status message (i.e., normalized signal) to the central server (i.e., system integrator 300 of Fig. 5; See ¶ [0030]).

Response to Arguments
Reissue applicant's arguments filed on February 22, 2022 have been fully considered but they are not persuasive.
In response to the reissue applicant’s argument with respect to Claim Rejection - 35 U.S.C. § 112 (pre-AIA ), first paragraph in the Response at pages 13-14, the Examiner respectfully disagrees.
The reissue applicant quoted the specification at col. 3, lines 25-45 of the ‘807 Patent, which discloses that the system may include two or more hubs, and that different devices may be connected to different hubs, and concludes that the limitation “the normalized event message is received from the source device via the second event handler and a second hub paired with the source device” recited in the claim 4 is supported by the specification of the ‘807 Patent because the central server may receive the event message from the source device via a second hub different from the first hub and a second event handler.  In other words, the specification discloses that a normalized event message from a source device could be received by a central server via either a (first) hub paired with the source device or a second hub paired with the source device; however, the normalized event message from the source device cannot be received by the central server via the second hub unpaired with the source device, but could only be received by the central server via the (first) hub paired with the source device.
In this case, the scope of the amended claim 4 includes that the central server may receive the normalized event message from the source device via a second hub unpaired with the source device (in fact, a (different) hub has been paired with the source device in the claim 1).  This is not disclosed in the specification of the ‘807 Patent.
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s argument with respect to Claim Rejection - 35 U.S.C. § 251 in the Response at page 14, the Examiner respectfully disagrees.
At the outset, the reissue applicant argues that there is no new matter in the claims.  However, the Examiner finds that the amended claim 4 is still based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 6 in this Office action.
Next, the reissue applicant alleges that the rejection of claims 20-51 under 35 U.S.C. § 251 be withdrawn in view of the amendments to claims 20 and 36 without any admissions.
Reissue applicant's argument fails to comply with 37 CFR § 1.111(b) because it amounts to a general allegation that the claims 20-51 define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In particular, the reissue applicant fails to persuasively argue how to overcome the claims 20-51 rejections under 35 U.S.C. § 251 by the limitation “the first command is a normalized command and the second command is a device-specific command” newly added to the respective claims 20 and 36.
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Reissue applicant’s arguments, see pages 15-19, with respect to Claim Rejection - 35 U.S.C. § 103 have been considered but are moot because the specifically challenged teaching and matters in the arguments such as Ha in view of Daugherty does not disclose or suggest an automation system including a hub and a central server, “wherein both the hub and the central server include device-type handlers configured to translate between device-specific messages and normalized messages for communicating with the target device” recited in the newly amended independent claim 1 because the primary reference Ha does not have any similar processing capabilities, rather, all of the processing capabilities are performed only at the central device.
A new ground of rejection over Adamson and Daugherty under pre-AIA  35 U.S.C. § 103 is suggested in this Office action, wherein both references Adamson and Daugherty teaches/suggests that both the hub (e.g., “gateway” of Adamson) and the central server (e.g., “remote server” of Adamson and “processor in monitoring and control station” of Daugherty) have the similar processing capabilities (See paragraphs 10-12 in the instant Office action). 
Therefore, the reissue applicant’s arguments on these points are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. [US 2013/0086245 A1] disclose data server system and method.
Li et al. [US 2004/0230655 A1] disclose method and system for media playback architecture.
Krishnamoorthy et al. [US 8,122,114 B1] disclose modular, dynamically extensible, and integrated storage area network management system.

THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992
















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed.  In addition, the "original application" includes the patent family’s entire prosecution history.  MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010).  For example, surrender may occur because of the prosecution history of related applications.  See MPEP § 1412.02.
        2 This reference “Adamson” was listed in the form PTO-892 mailed on 5/28/2021.
        3 “automation application” is a collection of event handlers or a collection of event handlers and controls that operates to respond to various types of events than occur within system (See the specification of the ‘807 Patent, col. 4, lines 19-27).